Citation Nr: 1227957	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active military service from April 1957 to April 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claims folder has since been transferred to the jurisdiction of the St. Louis, Missouri VARO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for hearing loss and tinnitus was denied by an April 2007 rating decision, and the Veteran did not submit a timely appeal.

2.  Evidence received since the April 2007 rating decision is not duplicative or cumulative of the evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claims of service connection for hearing loss and tinnitus.

3.  The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 2007 rating decision in connection with Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is new and material, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board has reopened the Veteran's hearing loss and tinnitus claims and granted service connection.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  New and Material Evidence

The RO denied the Veteran's original claim for service connection in a rating decision issued in April 2007.  Specifically, it was determined that the service treatment records (STRs) did not show hearing loss or tinnitus in service and that hearing loss and tinnitus were neither incurred in nor caused by service.  As the Veteran did not submit a timely appeal of the April 2007 rating decision, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the final April 2007, the evidence of record included the Veteran's STRs and statements from the Veteran and his representative.

The Veteran filed claims to reopen in October 2008.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Evidence is material if it relates to an unestablished fact necessary to substantiate the claim, either by itself or considered in conjunction with previous evidence of record.  Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the most recent prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence that was obtained since the April 2007 rating decision includes a June 2007 VA audiology report; 2001, 2004, and 2007 private audiology records; a February 2012 VA examination report; and a June 2012 written statement and VA Form 21-0960N-5, Hearing Loss and Tinnitus Disability Benefits Questionnaire, completed by a private audiologist.

The Veteran's claims for service connection for hearing loss and tinnitus were previously denied because hearing loss and tinnitus could not be related to service.  The February 2012 VA audiological examination contains an opinion by a VA audiologist that the etiology of the Veteran's bilateral hearing loss and tinnitus could not be resolved without resort to speculation because the results from the February 2012 audiology examination were too unreliable to score.

The June 2012 VA Form 21-0960N-5, Hearing Loss and Tinnitus Disability Benefits Questionnaire and private audiological opinion noted that the Veteran had moderate to severe sensorineural hearing loss, bilaterally, and tinnitus and asserted that the Veteran's bilateral hearing loss and tinnitus are related to his military noise exposure.  This evidence is new as it has not previously been submitted.  It is also material as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim, specifically medical evidence relating the Veteran's hearing loss and tinnitus to his military service.  As the additional evidence is both new and material, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran contends that he was exposed to noise in service as a motor vehicle operator, which is noted on his DD 214, and due to weapons fire and artillery.  He reported having intermittent tinnitus that he believed began during his time in service.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a); 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by showing evidence of the existence of a chronic disease in service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of the same chronic disease.  Or, when a chronic disease is not present during service, service connection can also be established by showing evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, certain chronic disabilities, including hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, however, there is no competent medical evidence in the record showing a compensable hearing loss disability manifest within one year of separation from service in April 1960, so the presumptive provisions of 38 C.F.R. § 3.307(a) and 3.309( a) for a chronic disease do not apply to this case.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The evidence demonstrates the existence of a current disability of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See June 2012 VA Form 21-0960N-5, Hearing Loss and Tinnitus Disability Benefits Questionnaire, completed by private audiologist.  At this time, the Veteran was diagnosed with bilateral moderate to severe sensorineural hearing loss.  Accordingly, the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385. 

VA has conceded that the Veteran was exposed to hazardous noise exposure in service.  See February 2012 supplemental statement of the case.  His service entrance and separation examinations were whisper tests.

The Veteran is competent to state that he experienced difficulty hearing and ringing in the ears for the purposes of establishing the in-service occurrence of an injury.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability"); see, e.g. Horowitz v. Brown, 5 Vet. App. 217, 222-23 (1993) (holding that the Board must provide reasons and bases for rejecting lay evidence of hearing loss); Connolly v. Derwinski, 1 Vet. App. 566, 567 (1991).  

The Board does not find whisper test scores recorded in the absence of pure tone levels to be of greater probative value than the Veteran's statements as the June 2012 private audiologist noted that they "provide no frequency specific information and are considered invalid." 

Lastly, in June 2012, the Veteran's private audiologist determined that in consideration of the Veteran's case history (which included the in-service noise exposure conceded by VA) and the onset of his tinnitus, which he "believes began during his period of service," it is more likely than not that the hearing loss and tinnitus is related to his military service.  This opinion is adequate and probative as it provides both an opinion as to the cause of the Veteran's hearing loss and tinnitus and provides a reasoned medical explanation by referencing the record (which the private examiner noted had been reviewed, including the STRs, the VA examination report, and other private audiology records); making a connection between noise exposure in service; and noting the lack of significant occupational and recreational noise exposure.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While a June 2001 private audiology record noted that the Veteran reported having been hit on the side of the head with a heavy sign two months earlier and "[n]ow experiences tinnitus," the Board finds that as the opinion of the private audiologist that tinnitus was related to service is more probative as she had a copy of this record (and noted she had reviewed private audiology records in her report) and, regardless, concluded that the Veteran's tinnitus was due to service.

Therefore, as the evidence establishes the existence of tinnitus and bilateral hearing loss in accordance with 38 C.F.R. § 3.385; the occurrence of an in-service injury, and a causal relationship between the Veteran's current bilateral hearing loss and tinnitus disabilities and the injury (exposure to hazardous noise) incurred during service, the Board finds that the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b).  The appeal is therefore granted.


ORDER

The claim for service connection for bilateral hearing loss is granted.

The claim for service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


